Citation Nr: 0733677	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-39 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of frostbite 
to feet. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in October 2003, a statement of the case was issued 
in September 2004, and a substantive appeal was received in 
November 2004.  

The October 2003 notice of disagreement also expressed 
disagreement with a noncompensable rating assigned for 
bilateral hearing loss in a December 2002 rating decision.  
The September 2004 statement of the case included this issue, 
but the November 2004 substantive appeal expressly limited 
the appeal to the frostbite issue. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran has claimed entitlement to service connection for 
residuals of frostbite to the feet.  Specifically, he 
maintains that while on maneuvers out of Fort Lewis, 
Washington during the winter of 1954-1955, he was treated for 
frostbite for a few days.  The RO has certified that all 
appropriate procedures to obtain service medical records have 
been unsuccessful.  

The veteran has submitted a February 2004 medical record from 
Adventist Health that diagnosed probable peripheral vascular 
disease from cold injury from service.  

The veteran is competent to report experiencing an injury.  
The February 2004 private medical report, although 
speculative to some degree, does suggest that the veteran may 
suffer from current disability related to the cold injury 
reported by the veteran.  Under these circumstances, the 
Board believes that VA is required to afford the veteran an 
examination and obtain a medical opinion.  See McLendon v. 
Nicholson, 20 Vet.App. 79 (2006); 38 C.F.R. § 3.159 (2007). 

Accordingly, the case is REMANDED for the following actions:


1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine whether he suffers from 
residuals of frostbite to the feet and, 
if so, whether such disability is related 
to his active duty service in 1954 and 
1955.  It is imperative that the claims 
file be made available to the examiner 
for review in connection with the 
examination.  If current residuals of 
frostbite to the feet are found on 
examination, then the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the residuals 
of frostbite injury to the feet are 
causally related to the veteran's active 
duty service.  A rationale for such 
opinion should be furnished. 

2.  After completion of the above, the 
RO should review the expanded record, 
and determine whether service 
connection is warranted for residuals 
of frostbite to the feet.  Unless the 
benefit sought is granted, the veteran 
and his representative should be 
furnished a supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



